Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S INC. REPORTS SECOND QUARTER FISCAL 2007 RESULTS -Q2 Total Revenue Increased 16.5% to a Q2 Record $451.2 Million -Operating Income Increased 39.2% as Operating Margin Increased 70 bps -Q2 Diluted EPS Increased 30.8% to $0.17 -Company Reaffirms Mid-Teens Growth Rate Targets for Full Fiscal 2007 SIDNEY, Neb. (August 2, 2007) – Cabela’s Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing and outdoor gear, today reported financial results for its second fiscal quarter ended June 30, 2007. Total revenue for the second quarter of 2007 increased 16.5% to $451.2 million compared to $387.3 million for the second fiscal quarter of 2006.Net income for the second quarter of 2007 increased to $11.3 million, or $0.17 per diluted share, compared to $8.4 million, or $0.13 per diluted share, for the second fiscal quarter of 2006. The Company had strong second quarter revenues in each of its business segments compared to the same period a year ago. Direct revenue increased $8.9 million, or 4.5%, to $203.9 million; and financial services revenue increased 24.2% to $41.0 million.Total retail revenue increased 31.8% to $199.6 million, which included a same store sales decrease of 0.8%.The Company has seen an improvement in same store sales early in the third quarter and remains focused on generating positive same store sales for the year. “During the second quarter, we generated significant sales and profit gains across each business segment,” said Dennis Highby, Cabela’s President and Chief Executive Officer. “We were particularly pleased with our ability to achieve a 130 basis point increase in merchandise gross margin, whichhelped drive a 200 basis point increase in operating margin in our direct business and a 20 basis point increase in operating margin in our retail business.These results demonstrate our ability to cut costs and improve efficiencies while maintaining the highest level of customer service. “Our record performance during the first half of fiscal 2007 highlights the strength of our brand, the compelling nature of our operating model and our ongoing commitment to excellence and execution across our entire organization. “We also continued to grow our retail presence during the quarter, opening our Hazelwood, Missouri, store in April and announcing plans to build a new store in Greenwood, Indiana, next year,” Highby said. “And, we remain on track to open seven new stores in 2007. By year’s end, we will have a total of 26 stores in operation, accounting for approximately 4.0 million retail square feet.” “As we head into our peak selling season, we are confident about our leadership position in the marketplace and our ability to achieve our long-term top and bottom line mid-teens growth rate targets for fiscal 2007,” Highby said. “We remain the world’s foremost outfitter of hunting, fishing and outdoor gear, and we are dedicated to further building on our leadership status in the industry and capitalizing on the many growth opportunities that lie ahead.” Conference Call Information A conference call to discuss second quarter fiscal 2007 operating results is scheduled for today (Thursday, August 2, 2007) at 4:30 PM Eastern Time.A webcast of the call will take place simultaneously and can be accessed by visiting the Investor Relations section of Cabela’s website at www.cabelas.com.A replay of the call will be archived on www.cabelas.com. About Cabela’s Incorporated Cabela’s Incorporated, headquartered in Sidney, Nebraska, is the world’s largest direct marketer, and a leading specialty retailer, of hunting, fishing, camping and related outdoor merchandise.Since the Company’s founding in 1961, Cabela’s® has grown to become one of the most well-known outdoor recreation brands in the world, and has long been recognized as the World’s Foremost Outfitter®.Through Cabela’s well-established direct business and its growing number of destination retail stores, it offers a wide and distinctive selection of high-quality outdoor products at competitive prices while providing superior customer service.Cabela’s also issues the Cabela’s CLUB® Visa credit card, which serves as its primary customer loyalty rewards program. Caution Concerning Forward-Looking Statements Statements in this press release that are not historical or current fact are "forward-looking statements" that are based on the Company’s beliefs, assumptions and expectations of future events, taking into account the information currently available to the Company.Such forward-looking statements include, but are not limited to, the Company’s statements regarding its ability to achieve its long-term top and bottom line mid-teens growth rate targets for fiscal 2007 and its expectation of opening seven additional destination retail stores in 2007.Forward-looking statements involve risks and uncertainties that may cause the Company’s actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition that the Company expresses or implies in any forward-looking statements.These risks and uncertainties include, but are not limited to:the ability to negotiate favorable purchase, lease and/or economic development arrangements for new destination retail store locations; expansion into new markets; market saturation due to new destination retail store openings; the acceleration of new destination retail store openings; the rate of growth of general and administrative expenses associated with building a strengthened corporate infrastructure to support the Company’s growth initiatives; increasing competition in the outdoor segment of the sporting goods industry; the cost of the Company’s products; supply and delivery shortages or interruptions caused by system changes or other factors; adverse weather conditions; unseasonal weather conditions which impact the demand for the Company’s products; fluctuations in operating results; adverse economic conditions causing a decline in discretionary consumer spending; the cost of fuel increasing; delays in road construction and/or traffic planning around the Company’s new destination retail stores; road construction around the Company’s existing destination retail stores; labor shortages or increased labor costs; changes in consumer preferences and demographic trends; increased government regulation; inadequate protection of the Company’s intellectual property; decreased interchange fees received by the Company’s financial services business as a result of credit card industry litigation; other factors that the Company may not have currently identified or quantified; and other risks, relevant factors and uncertainties identified in the Company’s filings with the SEC (including the information set forth in the “Risk Factors” section ofthe Company's Form 10-K for the fiscal year ended December 30, 2006, and Form 10-Q for the fiscal quarter ended March 31, 2007), which filings are available at the Company’s website at www.cabelas.com and the SEC’s website at www.sec.gov.Given the risks and uncertainties surrounding forward-looking statements, you should not place undue reliance on these statements.The Company’s forward-looking statements speak only as of the date they are made.Other than as required by law, the Company undertakes no obligation to update or revise forward-looking statements, whether as a result of new information, future events or otherwise. CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) (Unaudited) ASSETS June 30, 2007 December 30, 2006 July 1, 2006 CURRENT ASSETS: Cash and cash equivalents and short-term investments $ 80,229 $ 172,903 $ 120,658 Accounts receivable 31,154 37,812 26,542 Credit card loans held for sale 119,452 136,072 90,861 Credit card loans receivable 13,598 16,611 13,996 Inventories 523,925 484,414 461,805 Prepaid expenses and deferred catalog costs 47,161 42,502 43,846 Income taxes receivable 7,063 Other current assets 94,612 63,907 51,128 Total current assets 917,194 954,221 808,836 PROPERTY AND EQUIPMENT, NET 733,594 600,065 544,215 OTHER ASSETS: Marketable securities 81,829 117,360 109,515 Other 78,082 79,584 65,376 Total other assets 159,911 196,944 174,891 TOTAL ASSETS $ 1,810,699 $ 1,751,230 $ 1,527,942 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 229,736 $ 239,285 $ 163,883 Unpresented checks net of bank balance 32,615 18,769 Accrued expenses and other liabilities 51,965 72,124 46,221 Gift certificates and credit card reward points 137,775 144,210 112,112 Accrued employee compensation and benefits 39,991 61,275 31,980 Time deposits 19,500 33,401 45,159 Short-term borrowings 27,000 6,491 Current maturities of long-term debt 26,738 26,803 27,704 Income taxes payable and deferred income taxes 17,863 35,245 11,235 Total current liabilities 583,183 618,834 457,063 LONG-TERM LIABILITIES 472,498 398,538 410,040 STOCKHOLDERS’ EQUITY 755,018 733,858 660,839 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,810,699 $ 1,751,230 $ 1,527,942 CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Earnings Per Share) (Unaudited) Three Months Ended Six Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 REVENUE: Merchandise sales $ 403,424 $ 346,458 $ 826,063 $ 720,672 Financial services revenue 41,014 33,020 76,748 61,554 Other revenue 6,761 7,785 10,479 9,842 Total revenue 451,199 387,263 913,290 792,068 COST OF REVENUE: Cost of merchandise sales 258,449 226,449 536,495 468,332 Cost of other revenue 1,648 3,070 1,634 3,476 Total cost of revenue (exclusive of depreciation and amortization) 260,097 229,519 538,129 471,808 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 170,850 143,199 342,518 291,512 OPERATING INCOME 20,252 14,545 32,643 28,748 OTHER INCOME (EXPENSE): Interest income 427 936 1,663 1,337 Interest expense (4,836 ) (4,791 ) (9,470 ) (8,135 ) Other income, net 2,153 2,623 4,349 5,600 Total other income (expense) (2,256 ) (1,232 ) (3,458 ) (1,198 ) INCOME BEFORE PROVISION FOR INCOME TAXES 17,996 13,313 29,185 27,550 PROVISION FOR INCOME TAXES 6,732 4,957 10,779 10,111 NET INCOME $ 11,264 $ 8,356 $ 18,406 $ 17,439 EARNINGS PER SHARE: Basic $ 0.17 $ 0.13 $ 0.28 $ 0.27 Diluted $ 0.17 $ 0.13 $ 0.27 $ 0.26 WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 65,782,822 65,201,266 65,639,217 65,135,553 Diluted 67,111,798 66,401,158 67,251,708 66,422,914 Segment Information Three Months Ended Six Months Ended (Dollars in Thousands) June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Direct revenue $ 203,861 $ 195,009 $ 441,746 $ 423,880 Retail revenue 199,563 151,449 384,317 296,792 Financial services revenue 41,014 33,020 76,748 61,554 Other revenue 6,761 7,785 10,479 9,842 Total revenue $ 451,199 $ 387,263 $ 913,290 $ 792,068 Direct operating income $ 33,966 $ 28,689 $ 66,459 $ 61,693 Retail operating income 22,108 16,504 39,463 29,240 Financial services operating income 8,833 7,091 17,392 14,126 Other operating loss (44,655 ) (37,739 ) (90,671 ) (76,311 ) Total operating income $ 20,252 $ 14,545 $ 32,643 $ 28,748 As a Percentage of Total Revenue: Direct revenue 45.2 % 50.4 % 48.4 % 53.5 % Retail revenue 44.2 % 39.1 % 42.1 % 37.5 % Financial services revenue 9.1 % 8.5 % 8.4 % 7.8 % Other revenue 1.5 % 2.0 % 1.1 % 1.2 % Total revenue 100.0 % 100.0 % 100.0 % 100.0 % As a Percentage of Segment Revenue: Direct operating income 16.7 % 14.7 % 15.0 % 14.6 % Retail operating income 11.1 % 10.9 % 10.3 % 9.9 % Financial services operating income 21.5 % 21.5 % 22.7 % 22.9 % Total operating income (1) 4.5 % 3.8 % 3.6 % 3.6 % (1) The percentage of total operating income is a percentage of total consolidated revenue. Financial Services Information: The following table summarizes the results of the Company’s financial services segment on a generally accepted accounting principles (“GAAP”) basis.For credit card loans securitized and sold, the loans are removed from the Company’s consolidated balance sheet and the net earnings on these securitized assets after paying outside investors are reflected as a component of securitization income on a GAAP basis.Net interest income on a GAAP basis includes interest and fee income, interest expense and provision for loan losses for the credit card loans receivable the Company owns.Non-interest income on a GAAP basis includes servicing income, gains on sales of loans and income recognized on retained interests, as well as interchange income on the entire managed portfolio. Financial Services Revenue as Reported on a GAAP Basis: Three Months Ended Six Months Ended (In Thousands) June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Interest and fee income, net of provision for loan losses $ 6,334 $ 4,503 $ 11,094 $ 10,988 Interest expense (1,205 ) (1,174 ) (2,445 ) (2,301 ) Net interest income, net of provision for loan losses 5,129 3,329 8,649 8,687 Non-interest income: Securitization income 50,026 42,061 93,636 75,780 Other non-interest income 11,308 9,370 22,480 18,081 Total non-interest income 61,334 51,431 116,116 93,861 Less: Customer rewards costs (25,449 ) (21,740 ) (48,017 ) (40,994 ) Financial services revenue $ 41,014 $ 33,020 $ 76,748 $ 61,554 “Managed” credit card loans represent credit card loans receivable owned by the Company plus securitized credit card loans.Since the financial performance of the managed portfolio has a significant impact on the earnings received from servicing the portfolio, the Company believes the following table (see next page) on a “managed” basis is important information to analyze revenue in the financial services segment.The following non-GAAP presentation reflects the financial performance of the credit card loans receivable owned by the Company plus those that have been sold and includes the effect of recording the retained interest at fair value.Interest income, interchange income (net of customer rewards) and fee income on both the owned and securitized portfolio are recorded in their respective line items.Interest paid to outside investors on the securitized credit card loans is included with other interest costs and included in interest expense.Credit losses on the entire managed portfolio are included in provision for loan losses.Although the Company’s consolidated financial statements are not presented in this manner, management reviews the performance of the managed portfolio in order to evaluate the effectiveness of the Company’s origination and collection activities, which ultimately affects the income received for servicing the portfolio. Managed Financial Services Revenue Presented on Non-GAAP Basis: Three Months Ended Six Months Ended (Dollars in Thousands) June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Interest income $ 43,738 $ 33,549 $ 87,545 $ 66,463 Interchange income, net of customer rewards costs 16,285 12,889 29,750 23,993 Other fee income 6,039 5,310 12,077 10,473 Interest expense (19,551 ) (15,300 ) (38,411 ) (29,327 ) Provision for loan losses (7,110 ) (6,050 ) (14,443 ) (11,912 ) Other 1,613 2,622 230 1,864 Managed financial services revenue $ 41,014 $ 33,020 $ 76,748 $ 61,554 Managed Financial Services Revenue as a Percentage of Average Managed Credit Card Loans: Interest income 10.9 % 10.4 % 11.1 % 10.4 % Interchange income, net of customer rewards costs 4.1 % 4.0 % 3.8 % 3.8 % Other fee income 1.5 % 1.6 % 1.5 % 1.6 % Interest expense (4.9 )% (4.7 )% (4.9 )% (4.6 )% Provision for loan losses (1.8 )% (1.9 )% (1.8 )% (1.9 )% Other 0.4 % 0.8 % 0.0 % 0.4 % Managed financial services revenue 10.2 % 10.2 % 9.7 % 9.7 % Average reported credit card loans $ 140,609 $ 127,638 $ 141,021 $ 125,262 Average managed credit card loans $ 1,606,616 $ 1,295,131 $ 1,583,918 $ 1,274,653 Back to Form 8-K
